 Case 1:20-cv-15225-RMB Document 9 Filed 07/21/21 Page 1 of 9 PageID: 101
                                                          [Docket No. 5]


                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


MOHAMMAD DAOUD,

                  Plaintiff,
                                           Civil No. 20-15225 (RMB)
     v.

CHAD WOLF, et al.,                         OPINION

                  Defendants.



APPEARANCES:
STEVEN S. VOSBIKIAN
VOSBIKIAN & VOSBIKIAN
1060 KINGS HIGHWAY NORTH, SUITE 101
CHERRY HILL, NEW JERSEY 08034

     On behalf of Plaintiff

ENES HAJDARPASIC
ASSISTANT UNITED STATES ATTORNEY
970 BROAD STREET, SUITE 700
NEWARK, NEW JERSEY 07102

     On behalf of Defendants

RENÉE MARIE BUMB, United States District Judge

     This matter comes before the Court on the Motion to Dismiss

brought by Defendants Chad Wolf, Kenneth Cuccinelli, Ya-Mei Chen,

John Thompson, William Barr, and Craig Carpentino (collectively,

“Defendants”). [Docket No. 5.] For the reasons expressed below,

the Court will grant Defendants’ Motion.
    Case 1:20-cv-15225-RMB Document 9 Filed 07/21/21 Page 2 of 9 PageID: 102



I.     BACKGROUND

       In his Complaint, Plaintiff Mohammad Daoud (“Plaintiff”),

alleges      that     the     United      States     Citizenship      and    Immigration

Services (“USCIS”) arbitrarily and capriciously denied his Form

I-485 Application for Adjustment of Status because he possessed

preconceived intent to remain in the United States when he entered

as a nonimmigrant. [Docket No. 1, ¶ 1.] This, he claims, violates

Section 245(a) of the Immigration Nationality Act (“INA”) and the

Due Process Clause of the Fifth Amendment to the United States

Constitution. 1 [See id., ¶ 41.] Plaintiff is seeking “judicial

review       of   the    denial      of    his     I-485      application      under    the

Administrative Procedures Act” by this Court. [Id., ¶ 8.]

       The    facts      of   this     case   show     that    on    January    29, 2015,

Plaintiff, a citizen of Jordan, entered the United States of

America in New York. [Id., ¶ 23.] Plaintiff then remained in the

United    States        without   proper      authorization.         [Id.,     ¶ 25.]   The

Complaint does not clearly state when Plaintiff filed the Form I-

485 application at issue in this case. But on September 17, 2020,

USCIS     interviewed         Plaintiff       as   a   part     of    the    application

process. [Id., ¶ 20.] USCIS issued a decision denying Plaintiff’s




1 In his Memorandum of Law in Rebuttal to Defendant’s Motion to
Dismiss, Plaintiff raises a new claim — a violation of the Equal
Protection Clause of the Fourteenth Amendment — not addressed in
his initial Complaint. [Docket No. 6, at 5.]
    Case 1:20-cv-15225-RMB Document 9 Filed 07/21/21 Page 3 of 9 PageID: 103



I-485 application on October 19, 2020. [Id., ¶ 4.] 2 On October 27,

2020, Plaintiff was placed in removal proceedings upon being served

with a Notice to Appear before the immigration court. [Docket No.

5-1, at 6.]

       Plaintiff filed his Complaint on October 29, 2020, in this

Court, asserting federal question jurisdiction over the matter

pursuant to 28 U.S.C. § 1331 and jurisdiction over actions for

mandamus pursuant to 28 U.S. Code § 1361. [Docket No. 1, ¶ 18.]

Specifically, Plaintiff argues that his claims arise under Section

701 et seq. of the Administrative Procedure Act. Defendants filed

this Motion to Dismiss along with an accompanying Memorandum on

January 18, 2021. [Docket Nos. 5, 5-1.] Plaintiff failed to file

a timely response; but on February 15, 2021, Plaintiff submitted

a Memorandum of Law in Rebuttal to Defendants’ Motion to Dismiss.

[Docket No. 6.] The Court will consider Plaintiff’s Memorandum

based upon agreement by the parties, as expressed in Plaintiff’s




2 Based on the Agency’s findings during its interview with
Plaintiff, USCIS denied Plaintiff’s Form I-485 Application for
Adjustment of Status in a decision dated October 19, 2020. [Docket
No. 5-1, at 4.] The Agency found that Plaintiff’s case “presents
significant adverse factors which show that discretion should not
be exercised in [Plaintiff’s] favor,” including Plaintiff’s
“decisions over time to violate the laws of the United States by
working here and by violating the terms of [Plaintiff’s]
admission.” [Id. at 4.] USCIS’s decision further advised Plaintiff
of his “opportunity to renew [his] application for adjustment of
status and/or request any other relief that may be available in
removal proceedings before the Immigration Judge.” [Id. at 6.]
 Case 1:20-cv-15225-RMB Document 9 Filed 07/21/21 Page 4 of 9 PageID: 104



February 25, 2021 letter to the Court. [Docket No. 8.] Finally, on

February 22, 2021, Defendants filed a reply brief. [Docket No. 7.]

II.   LEGAL STANDARD

      When considering a motion to dismiss for lack of subject

matter      jurisdiction         pursuant       to    Federal      Rule     of   Civil

Procedure 12(b)(1),          a    court     must      accept      all     well-pleaded

allegations in the complaint as true and view them in the light

most favorable to the plaintiff. Evancho v. Fisher, 423 F.3d 347,

351   (3d   Cir.    2005).       It   is   well-settled      that   a     pleading   is

sufficient if it contains “a short and plain statement of the claim

showing that the pleader is entitled to relief.” FED. R. CIV.

P. 8(a)(2).

      “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic

recitation     of   the   elements         of   a    cause   of   action     will    not

do . . . .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(alteration in original) (citations omitted) (citing Conley v.

Gibson, 355 U.S. 41, 47 (1957); Sanjuan v. Am. Bd. Psychiatry &

Neurology, Inc., 40 F.3d 247, 251 (7th Cir. 1994); Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

      To determine the sufficiency of a complaint, a court
      must take three steps. First, the court must “tak[e]
      note of the elements a plaintiff must plead to state a
 Case 1:20-cv-15225-RMB Document 9 Filed 07/21/21 Page 5 of 9 PageID: 105



       claim.” Second, the court should identify allegations
       that, “because they are no more than conclusions, are
       not entitled to the assumption of truth.” Third, “whe[n]
       there are well-pleaded factual allegations, a court
       should assume their veracity and then determine whether
       they plausibly give rise to an entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)). A court may “generally consider

only the allegations contained in the complaint, exhibits attached

to the complaint and matters of public record.” Schmidt v. Skolas,

770 F.3d 241, 241 (citing Pension Ben. Guar. Corp. v. White Consol.

Industries, Inc., 998 F.2d 1192, 1196 (1993)).

       A district court, in weighing a motion to dismiss, asks “not

whether     a   plaintiff     will   ultimately    prevail    but   whether   the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhodes, 416 U.S.

232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our decision

in    Twombly     expounded    the     pleading    standard   for   ‘all    civil

actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009) (“Iqbal . . . provides the final nail in the coffin

for   the   ‘no    set   of   facts’    standard   that   applied    to    federal

complaints before Twombly.”). “A motion to dismiss should be

granted if the plaintiff is unable to plead ‘enough facts to state

a claim to relief that is plausible on its face.’” Malleus v.

George, 641 F.3d 560, 563 (quoting Twombly, 550 U.S. at 570).
 Case 1:20-cv-15225-RMB Document 9 Filed 07/21/21 Page 6 of 9 PageID: 106



III. ANALYSIS

       Administrative law demands that “a plaintiff must exhaust all

required   administrative         remedies      before     bringing        a    claim    for

judicial relief.” United States v. Dohou, 948 F.3d 621, 628 (3d

Cir.   2020)    (internal    quotations         omitted)    (citing        Robinson       v.

Dalton, 107     F.3d     1018,    1020    (3d    Cir.    1997)).      In       immigration

proceedings, “a court may review a final order of removal only

if . . . the     alien    has     exhausted      all     administrative          remedies

available to the alien as of right.” 8 U.S.C. § 1252(d)(1). Courts

in the Third Circuit “interpret[] issue exhaustion as a statutory

requirement” that “deprive[s courts] of jurisdiction over a given

case.” Lin v. Attorney General of U.S., 543 F.3d 114, 120 (3d Cir.

2008) (citing Kibinda v. Att’y Gen., 477 F.3d 113, 120 n.8 (3d

Cir. 2007)).

       A petitioner has “exhausted all administrative remedies,” 8

U.S.C. § 1252(d)(1), once the plaintiff has raised all issues

before    the   BIA,   thereby        “preserv[ing]      the    right      of     judicial

review.” Abdulrahman v. Ashcroft, 330 F.3d 587, 594–95 (3d Cir.

2003). “[S]o long as an immigration petitioner makes some effort,

however    insufficient,         to    place    the     Board    on     notice      of     a

straightforward issue being raised on appeal, a petitioner is

deemed to have exhausted her administrative remedies.” Joseph v.

Att’y Gen., 465 F.3d 123, 126 (3d Cir. 2006) (quoting Yan Lan Wu

v. Ashcroft, 393 F.3d 418, 422 (3d Cir. 2006)). The Third Circuit
    Case 1:20-cv-15225-RMB Document 9 Filed 07/21/21 Page 7 of 9 PageID: 107



is clear, however, that “[i]f there remain steps that the immigrant

can take to have an action reviewed within the agency, then the

action is not final and judicial review is premature.” Pinho v.

Gonzalez, 432 F.3d 193, 200 (3d Cir. 2005). Moreover, because an

immigrant     “may   renew      his    or   her    [I-485]     application    during

[removal] proceedings,” id., a plaintiff cannot seek judicial

review of a denial of an adjustment of status application when

that plaintiff is the subject of removal proceedings. See Olavides

v. Napolitano, Civil Action No. 11–0547 (JAP), 2011 WL 6176216, at

*3 (D.N.J. Dec. 12, 2011) (citing Pinho, 432 F.3d at 193) (“[I]t

is well settled that district courts lack jurisdiction to review

status     adjustment     and    eligibility        determinations      if   removal

proceedings are simultaneously pending.”).

       Plaintiff     argues     that     this      Court   should   find     it   has

jurisdiction       over   this        matter    because      “USCIS’s   denial    of

[P]laintiff’s        application        was       arbitrary,     capricious,      and

constitutes an abuse of power.” 3 [Docket No. 6, at 2.] But that

argument ignores the foundational principle of administrative law


3 The Court finds no need to address the parties’ discussion of
whether USCIS’s decision to deny Plaintiff’s Form I-485 was
discretionary, [Docket No. 5-1, at 13; Docket No. 6, at 3], thus
stripping the District Court of jurisdiction under 8 U.S.C. § 1255.
Defendant’s Motion to Dismiss can be resolved solely on the issue
of exhaustion of administrative remedies. However, the Court notes
that both statutory law and caselaw strongly support Defendant’s
position that district courts lack jurisdiction over denials of
applications   for   adjustment    of   status   under   8   U.S.C.
§ 1252(a)(2)(B).
 Case 1:20-cv-15225-RMB Document 9 Filed 07/21/21 Page 8 of 9 PageID: 108



that   courts    may    not   evaluate      whether       an   agency    abused      its

discretion until a plaintiff has exhausted his administrative

remedies. See Dohou, 948 F.3d at 628. Here, because Plaintiff is

currently the subject of removal proceedings, [see Docket No. 5-

1, at 6], he clearly has not exhausted his administrative remedies.

Plaintiff     may     renew   his    Form    I-485    application        before      the

Immigration     Judge    in    his   removal    proceedings.          See   8   C.F.R.

§ 1245.2(a)(5)(ii)        (“No   appeal      lies    from      the    denial    of    an

application by the director, but the applicant, if not an arriving

alien, retains the right to renew his or her application in

proceedings under 8 CFR part 240.”). If Plaintiff is dissatisfied

with the Immigration Judge’s opinion, then he may appeal to the

BIA. See 8 C.F.R. §§ 1003.1(b)(3), 1003.3(a)(1). If Plaintiff

remains dissatisfied with the BIA’s decision, he may petition for

review   by     the     “appropriate        court    of     appeals.”       8   U.S.C.

§ 1252(a)(2)(D).        In    sum,   this     Court       lacks      subject    matter

jurisdiction over Plaintiff’s claims. Plaintiff has a clear path

ahead to exhaust his administrative remedies.
 Case 1:20-cv-15225-RMB Document 9 Filed 07/21/21 Page 9 of 9 PageID: 109



IV.   CONCLUSION

      For   the   reasons   expressed   above,   the   Court   will   grant

Defendants’ Motion to Dismiss. An accompanying Order shall issue.



July 21, 2021                           s/Renée Marie Bumb
Date                                    RENÉE MARIE BUMB
                                        United States District Judge
